                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF COLORADO

Civil Action No. 21cv887

KIMBERLY POLENDO,

                   Plaintiff,
v.

WAL-MART STORES, INC., AND KEURIG GREEN MOUNTAIN, INC.,

                   Defendants.

                        DEFENDANT KEURIG GREEN MOUNTAIN, INC.'S

                                   NOTICE OF RELATED CASES


         Keurig Green Mountain, Inc., by and through its attorneys, Wood, Smith, Henning &

Berman LLP, and as for its Notice of Related Cases filed pursuant to D.C.Colo.LCivR 3.2, states

as follows:

         Keurig Green Mountain, Inc., is not aware of any cases pending in this or any other

federal, state or foreign jurisdiction that are related to the above-captioned case other than the

underlying El Paso County, Colorado District Court matter, removed here, having case number

2021-CV-30169.

         RESPECTFULLY submitted on this 26th day of March 2021.

                                              WOOD, SMITH, HENNING & BERMAN LLP

                                              /s/ Ryan M. Hicks
                                              Ryan M. Hicks
                                              1805 Shea Center Drive, Suite 200
                                              Highlands Ranch, CO 80129-2254
                                              (720) 479-2500 / fax: (303) 471-1855
                                              jklein@wshblaw.com
                                              rhicks@wshblaw.com
                                              Counsel for Keurig Green Mountain, Inc.



20579898.1:10745-0138
                                 CERTIFICATE OF SERVICE
         I hereby certify that on this 26th day of March, 2021, a true and correct copy of the

DEFENDANT KEURIG GREEN MOUNTAIN, INC.'S NOTICE OF RELATED CASES was e-

filed and/or e-served via CM/ECF on the following parties:


Douglas P. Price, #13559                        Kathleen J. Johnson, #44524
Heuser & Heuser. LLP                            Rachelle J. Veikune, #51810
625 N. Cascade Avenue, Suite 300                TREEN ALFREY MUSCAT, P.C.
Colorado Springs, CO 80903                      633 17th Street, Suite 2200
719-520-9909                                    Denver, CO 80202
fax 719-475-1278                                303-292-2700

doug@heuserlaw.com                              kjohnson@tamlegal.com
                                                rveikune@tamlegal.com
Attorney for the Plaintiff
                                                Attorneys for Defendant Walmart Stores, Inc.




                                               /s/ Joyce K. Harris
                                               Joyce K. Harris




20579898.1:10745-0138
